 

Exhibit 10.1

 

STOCK PURCHASE AGREEMENT


 

By and Among


 

BCB BANCORP, INC.,


 

BCB COMMUNITY BANK


 

and


 

MFP Partners, L.P.


 

Dated as of

 

December 30, 2019



 



 

 

 

TABLE OF CONTENTS

 



  Page     Article I DEFINITIONS 1 1.1 Definitions 1 Article II PURCHASE AND
SALE 5 2.1 Purchase; Delivery of Purchase Price 5 2.2 Closing Date 5 2.3 Closing
6 Article III REPRESENTATIONS AND WARRANTIES 6 3.1 Representations and
Warranties of the Company and the Bank 6 3.2 Representations and Warranties of
the Purchaser 11 Article IV OTHER AGREEMENTS OF THE PARTIES 12 4.1 Further
Assurances 12 4.2 Effective Registration Statement 12 4.3 Schedule 13G; NASDAQ
Listing and Blue Sky 12 4.4 Public Announcement 13 Article V INDEMNIFICATION 13
5.1 Indemnification Obligations 13 5.2 Conduct of Indemnification Proceedings 14
5.3 Limitations 14 5.4 Survival 15 Article VI MISCELLANEOUS 15 6.1 Fees and
Expenses 15 6.2 Entire Agreement 15 6.3 Notices 16 6.4 Amendments; Waivers 16
6.5 Construction; Interpretation 16 6.6 Successors and Assigns 17 6.7 No
Third-Party Beneficiaries 17 6.8 Governing Law 17 6.9 Waiver of Jury Trial 18
6.10 Counterparts 18 6.11 Severability 18 6.12 Replacement of Shares 18 6.13
Remedies 19



 



(i)

 

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”) is dated as of December 30,
2019, by and among BCB Bancorp, Inc., a bank holding company organized under the
Laws of the State of New Jersey (the “Company”), BCB Community Bank, its
wholly-owned New Jersey-chartered commercial bank subsidiary (the “Bank”) and
MFP Partners, L.P., a Delaware limited partnership (the “Purchaser”).

 

RECITALS

 

A.       The Company, the Bank and Purchaser desire to enter into this
transaction for the Company to sell and Purchaser to purchase shares of the
Company’s common stock, no par value (the “Common Stock”) pursuant to a
currently effective shelf registration statement on Form S-3, which includes the
Common Stock registered thereunder (Registration Number 333-219617) (the
“Registration Statement”), which Registration Statement has been declared
effective in accordance with the Securities Act of 1933, as amended (the
“Securities Act”), by the United States Securities and Exchange Commission (the
“SEC”).

 

B.       Purchaser wishes to purchase, and the Company wishes to sell, 1,020,408
shares of the Common Stock (the “Shares”), for a price equal to $12.25 per Share
(the “Purchase Price”), on the terms and subject to the conditions set forth in
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company, the Bank and Purchaser
hereby agree as follows:

 

Article I
DEFINITIONS

 

1.1              Definitions.

 

In addition to the terms defined elsewhere in this Agreement, for all purposes
of this Agreement, the following terms shall have the meanings indicated in this
Section 1.1:

 

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition), examination, or
investigation.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by, or
is under common control with such Person, as such terms are used in and
construed pursuant to Rule 405 under the Securities Act.

 

“Aggregate Purchase Price” means the aggregate amount to be paid by Purchaser to
the Company for all Purchased Shares, equal to (i) the Purchased Shares
multiplied by (ii) the Purchase Price.

 

“Agreement” has the meaning ascribed to such term in the Preamble.

 



 

 

 

“Bank” has the meaning set forth in the Preamble.

 

“BHCA” means the Bank Holding Company Act of 1956, as amended.

 

“BHC Act Control” has the meaning set forth in Section 3.1(j).

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New Jersey are open for the general transaction of business.

 

“CIBC Act” means the Change in Bank Control Act.

 

“Closing” means the Closing of the purchase and sale of the Purchased Shares
pursuant to this Agreement.

 

“Closing Date” has the meaning set forth in Section 2.2.

 

“Code” means the Internal Revenue Code of 1986, as amended, including the
regulations and published interpretations thereunder.

 

“Common Stock” has the meaning set forth in the Recitals.

 

“Company” has the meaning set forth in the Preamble.

 

“Company Deliverables” has the meaning set forth in Section 2.3(a).

 

“Company Party” has the meaning set forth in Section 5.1(b).

 

“Company Reports” has the meaning set forth in Section 3.1(g)(iii).

 

“Company SEC Reports” has the meaning set forth in Section 3.1(g)(i).

 

“Company’s Knowledge” means with respect to any statement made to the knowledge
of the Company, that the statement is based upon the respective actual knowledge
of the Company’s chief executive officer, chief financial officer, or chief
operating officer, after reasonable investigation.

 

“Control” (including the terms “controlling,” “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract, or otherwise for
purposes of the BHCA or the CIBC Act.

 

“CRA” has the meaning set forth in Section 3.1(h).

 

“Exchange Act” means the Securities Exchange Act of 1934 any successor statute,
and the rules and regulations promulgated thereunder.

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“Federal Reserve” means the Board of Governors of the Federal Reserve System.

 

2

 

 

“GAAP” means U.S. generally accepted accounting principles as applied by the
Company.

 

“Governmental Authority” means any federal, state, local or foreign court or
governmental, regulatory, or administrative body or agency or any
self-regulatory agency, including the FDIC, the OOD, the Federal Reserve and the
Office of Foreign Assets Control.

 

“Indebtedness” of any Person means (a) all obligations of such Person for
borrowed money or arising out of any extension of credit to or for the account
of that Person (including reimbursement or payment obligations with respect to
surety bonds, letters of credit, bankers’ acceptances and similar instruments),
for the deferred purchase price of property or other assets or services or
arising under conditional sale or other title retention agreements, other than
trade payables arising in the ordinary course of business consistent with past
practice, (b) all obligations of such Person evidenced by bonds, debentures,
notes and similar instruments, (c) all leases of such Person capitalized in
accordance with GAAP, (d) all obligations of such Person under sale-and-lease
back transactions, agreements to repurchase securities sold and other similar
financing transactions, and (e) all obligations of the type referred to in
clauses (a) – (e) of any Person for the payment of which such Person is
responsible or liable, directly or indirectly, as obligor, guarantor, surety or
otherwise, including guarantees of such obligations.

 

“Indemnified Party” means either any Purchaser Party seeking indemnification
pursuant to Section 5.1(a) or any Company Party seeking indemnification pursuant
to Section 5.1(b).

 

“Indemnifying Party” means the party from whom an Indemnified Party is seeking
indemnification pursuant to Section 5.1.

 

“Indemnitee-Related Investor Entities” has the meaning set forth in Section
5.1(d).

 

“Jointly Indemnifiable Investor Claims” has the meaning set forth in Section
5.1(d).

 

“Law” means any federal, state, county, municipal, local or foreign ordinance,
permit, concession, grant, franchise, law, statute, code, rule or regulation or
any judgment, ruling, order, writ, injunction or decree promulgated by any
Governmental Authority.

 

“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right, mortgage, deed of trust, pledge, conditional
sale agreement, restriction on transfer or other restrictions of any kind.

 

“Losses” has the meaning set forth in Section 5.1(a).

 

“Material Adverse Effect” means any circumstance, event, change, development or
effect on the Company or the Bank that, individually or in the aggregate (1) is
or would reasonably be expected to be material and adverse to the financial
position, results of operations, business, assets or liabilities, management or
condition (financial or otherwise) of the Company and its Subsidiaries taken as
a whole; provided, however, that in determining whether a Material Adverse
Effect has occurred pursuant to this clause (1), there shall be excluded any
circumstance, event, change, development or effect to the extent resulting from
the following: (A) actions or omissions of the Company or any Subsidiary
expressly required or contemplated by the terms of this Agreement, (B) changes
after the date hereof in general economic conditions in the United States,
including financial market volatility or downturn, (C) changes after the date
hereof affecting generally the industries or markets in which the Company and
the Subsidiaries operate, (D) acts of war, sabotage or terrorism, military
actions or the escalation thereof, or outbreak of hostilities, and (E) any
changes after the date hereof in applicable law or accounting rules or
principles, including changes in GAAP, except, with respect to clauses (B), (C),
(D), and (E), to the extent that any such circumstance, event, change,
development or effect has a disproportionate effect on the Company and the
Subsidiaries, taken as a whole, relative to other banks, savings associations
and their holding companies generally; or (2) would or would reasonably be
expected to materially impair the ability of either Purchaser or the Company and
the Bank, respectively, to perform their respective obligations under this
Agreement and the other Transaction Documents or otherwise materially threaten
or materially impede the consummation of the transactions contemplated by this
Agreement and the other Transaction Documents.

 



3

 

 

“Money Laundering Laws” has the meaning set forth in Section 3.1(h).

 

“New York Courts” means the state courts of the State of New York, or the
federal courts sitting in the State of New York.

 

“OOD” means the New Jersey Department of Banking & Insurance, Division of
Banking, Office of Depositories.

 

“Organizational Documents” means (a) with respect to any corporation, the
corporation’s certificate of incorporation and bylaws or comparable
organizational documents, (b) with respect to any limited liability company, the
company’s certificate of organization or formation and operating agreement or
comparable organizational documents, and (c) with respect to any limited
partnership, the partnership’s certificate of formation or organization and
limited partnership agreement or comparable organizational documents.

 

“Permits” has the meaning set forth in Section 3.1(h).

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority, or any
other form of entity not specifically listed herein.

 

“Post-Closing Filings” means those post-closing filings to be made by the
Company pursuant to Section 4.3.

 

“Preferred Stock” means the Company’s preferred stock, $0.01 par value.

 

“Proceeding” means an action, claim, suit, investigation, or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus Supplement” has the meaning set forth in Section 3.1(m).

 

“Purchase Price” has the meaning set forth in the Recitals.

 

“Purchased Shares” means 1,020,408 Shares to be purchased hereunder by
Purchaser.

 



4

 

 

“Purchaser” has the meaning set forth in the Preamble.

 

“Purchaser Deliverables” has the meaning set forth in Section 2.3(b).

 

“Purchaser Party” has the meaning set forth in Section 5.1(a).

 

“Registration Statement” has the meaning set forth in the Recitals.

 

“Regulatory Agreement” has the meaning set forth in Section 3.1(i).

 

“SEC” has the meaning set forth in the Recitals.

 

“Securities Act” has the meaning set forth in the Recitals.

 

“Shares” has the meaning set forth in the Recitals.

 

“Subsidiary” or “Subsidiaries” means any entity in which the Company or the
Bank, directly or indirectly, owns 50% or more of the outstanding capital stock
or otherwise has Control over such entity. The Bank shall be deemed a Subsidiary
of the Company for all purposes of this Agreement.

 

“Transaction Documents” means this Agreement and Exhibits attached hereto, and
any other documents or agreements executed by the Company or Purchaser in
connection with the transactions contemplated hereunder, including, without
limitation, the Company Deliverables.

 

“Transfer Agent” means Computershare, or any successor transfer agent and
registrar for the Company.

 

Article II
PURCHASE AND SALE

 

2.1              Purchase; Delivery of Purchase Price.

 

(a)               Subject to the terms and conditions set forth in this
Agreement, at the Closing, the Company shall issue and sell to Purchaser, and
Purchaser shall purchase from the Company, the Purchased Shares at a per share
price equal to the Purchase Price.

 

(b)               Purchaser shall pay to the Company by wire transfer of
immediately available funds the Purchase Price for all Purchased Shares in
accordance with the payment instructions provided by the Company to Purchaser
prior to the date hereof.

 

(c)               The Company shall cause DTC and its Transfer Agent to register
the Purchased Shares in Purchaser’s name upon receipt of the Aggregate Purchase
Price.

 

2.2              Closing Date.

 

Subject to the terms of this Agreement, the Closing shall take place on the date
hereof or on such other date as may be agreed by the parties hereto (the date on
which the Closing occurs, the “Closing Date”), at the office of Holland & Knight
LLP, at 31 W. 52nd Street, New York, NY 10019 at 9:00 a.m. (eastern) or via
electronic communication.

 



5

 

 

2.3              Closing.

 

(a)               Unless otherwise indicated, at or prior to the Closing, the
Company shall issue, deliver, or cause to be delivered to Purchaser (unless
otherwise indicated) the following (the “Company Deliverables”):

 

(i)                 evidence of filing of the prospectus supplement with the
SEC, pursuant to which the Shares are offered for sale in connection with the
Registration Statement;

 

(ii)              the Purchased Shares, in book-entry form via DTC, registered
in the name of Purchaser;

 

(iii)            A legal opinion of Luse Gorman, PC, Company counsel, dated as
of the Closing Date addressed to Purchaser and the Company;

 

(iv)             a certificate of the Secretary of the Company and the Bank
(collectively, the “Secretary’s Certificate”), dated as of the Closing Date, (a)
certifying the resolutions adopted by the board of directors of the Company and
the Bank or a duly authorized committee thereof approving the transactions
contemplated by this Agreement and the other Transaction Documents and the
issuance of the Purchased Shares pursuant to this Agreement and the other
Transaction Documents, (b) certifying the approval, adoption and filing of the
current versions of the Organizational Documents of the Company and the Bank,
and (c) certifying as to the signatures and authority of persons signing the
Transaction Documents and related documents on behalf of the Company and the
Bank; and

 

(v)               a certificate of good standing or existence for the Company
from the New Jersey Secretary of State, as of a recent date.

 

(b)               Unless otherwise indicated, at or prior to the Closing,
Purchaser shall deliver or cause to be delivered to the Company the following
(the “Purchaser Deliverables”):

 

(i)                 the Aggregate Purchase Price for the Purchased Shares, in
U.S. dollars and in immediately available funds, in accordance with Section
2.1(b).

 

Article III
REPRESENTATIONS AND WARRANTIES

 

3.1              Representations and Warranties of the Company and the Bank.

 

The Company and the Bank hereby represent and warrant as of the Closing Date
(except for the representations and warranties that speak as of a specific date,
which shall be made as of such date), and qualified as set forth on the
Disclosure Schedules attached to this Agreement, to Purchaser as follows:

 

(a)               Existence; Good Standing; Corporate Authority. The Company is
a corporation, duly organized, validly existing and in good standing under the
Laws of the State of New Jersey, and is qualified to do business and is in good
standing under the Laws of any State of the United States in which the character
of the properties owned or leased by it therein or in which the transaction of
its businesses makes such qualification necessary, except where the failure to
be so qualified would not have a Material Adverse Effect. The Company is duly
registered as a bank holding company under the BHCA. The Bank is duly organized
and validly existing as a New Jersey chartered commercial bank and its deposit
accounts are insured by the FDIC pursuant to the Federal Deposit Insurance Act
and the rules and regulations issued by the FDIC thereunder, and all premiums
and assessments required to be paid in connection therewith have been paid when
due. The Secretary’s Certificate delivered by the Company and the Bank to
Purchaser pursuant to Section 2.3(a)(iv) represents true, complete and correct
copies of their respective Organizational Documents, each of which has been duly
authorized and approved in accordance with applicable Law and their respective
Organizational Documents and is in full force and effect as of the date hereof.

 



6

 

 

(b)               Authorization, Validity and Effect of Agreements. The Company
and the Bank have the requisite corporate or other power and authority to
execute and deliver this Agreement and all other Transaction Documents and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery of this Agreement and all other Transaction Documents has been duly
approved by the Company’s and the Bank’s respective boards of directors and the
consummation of the transactions contemplated hereby and by the Transaction
Documents has been duly authorized by all requisite corporate and other action.
No other corporate proceedings are necessary for the execution and delivery by
the Company and the Bank of this Agreement and the other Transaction Documents,
the performance by the Company and the Bank of their obligations hereunder and
thereunder or the consummation by the Company of the transactions contemplated
hereby and thereby. This Agreement constitutes, and all other Transaction
Documents (when executed and delivered by the Company and the Bank) will
constitute, the valid and legally binding obligations of the Company and the
Bank, enforceable against each in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, or other similar laws relating to
creditors’ rights and general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

 

(c)               Capitalization. As of the date hereof, the authorized capital
stock of the Company consists of 40,000,000 shares of Common Stock and
10,000,000 shares of Preferred Stock. As of the date hereof, there are
outstanding 16,478,735 shares of Common Stock, and 8,340 shares of Preferred
Stock. As of the date hereof, there are 1,200,975 outstanding options to
purchase Common Stock, and 114,939 outstanding shares of restricted stock of the
Company, of which 33,661 are vested while the rest are unvested. All of the
issued and outstanding shares of Common Stock have been duly authorized and
validly issued and are fully paid, nonassessable and free of preemptive and
registration rights. Neither the Company nor any of its officers, directors, or
employees is a party to any right of first refusal, right of first offer, proxy,
voting agreement, voting trust, or shareholders or similar agreements with
respect to the sale or voting of any securities of the Company. Except as set
forth in the Company SEC Reports, the Company does not have and is not bound by
any outstanding subscriptions, options, warrants, repurchase rights, commitments
or agreements of any character calling for the purchase or issuance of, or
securities or rights convertible into or exchangeable or exercisable for, any
shares of Common Stock or Preferred Stock or any other equity securities of the
Company or any securities representing the right to purchase or otherwise
receive any shares of capital stock of the Company (including any rights plan or
agreement). All shares of the outstanding capital stock (or equivalent interests
of entities other than corporations) of each of the Subsidiaries are owned free
and clear of any Liens directly by the Company or a Subsidiary, and are duly
authorized and validly issued, fully paid and nonassessable. No equity security
of any Subsidiary is or may be required to be issued by reason of any option,
warrant, preemptive right or commitment relating to, or security or right
convertible into, equity securities of such Subsidiary, and there are no
contracts, agreements or commitments by which any of the Company or any
Subsidiary is bound to issue additional equity securities, or any option,
warrant or right to purchase or acquire any additional equity securities of any
Subsidiary.

 

(d)               Issuance of Shares. The Shares to be issued pursuant to this
Agreement have been duly authorized by all necessary corporate action of the
Company, and will be issued in compliance with all applicable federal and state
securities Laws. When issued and sold against receipt of the consideration
therefor as provided in this Agreement, such Shares will be duly authorized,
validly issued, fully paid and nonassessable, free and clear of any Liens, and
such issuance will not subject the holders thereof to personal liability and
will not be subject to preemptive rights of any other stockholder of the
Company. The delivery of the Purchased Shares to Purchaser as herein
contemplated will vest in Purchaser good and valid title to the Purchased
Shares.

 

(e)               Compliance with Other Instruments; Non-Contravention. Neither
the execution, delivery and performance by the Company and the Bank of this
Agreement or the other Transaction Documents, nor the consummation of the
transactions contemplated hereby or thereby in accordance with the terms hereof
or thereof, will: (i) violate or conflict with or result in a breach of any
provisions of such entity’s Organizational Documents; (ii) conflict with, result
in a violation or breach by the Company or any Subsidiary of, constitute (with
or without due notice or lapse of time or both) a default, or give rise to any
right of termination, cancellation, payment or acceleration under, or result in
the creation of any Lien upon, any of the assets, properties or rights of the
Company or the Subsidiaries, under any of the terms, conditions or provisions of
any note, bond, mortgage, indenture, contract, license, franchise, permit,
agreement, arrangement, lease, franchise agreement or other instrument or
obligation to which the Company or any Subsidiary is a party, or by which the
Company or the Subsidiaries or any of their properties or assets may be bound;
or (iii) violate any Law or any judgment, ruling, order, writ, injunction, or
decree applicable to the Company or any Subsidiary; except in the case of
clauses (ii) and (iii) where any such foregoing conflict, violation, or change
would not have a Material Adverse Effect.

 

(f)                Consents and Approvals. Other than the federal securities
Laws or blue sky Laws of the various states, no notice to, registration,
declaration or filing with, exemption or review by, or authorization, order,
consent or approval of, any Governmental Authority, or expiration or termination
of any statutory waiting period, is necessary for the consummation by the
Company of the transactions contemplated by this Agreement and the other
Transaction Documents.

 



7

 

 

(g)               Reports; Financial Statements.

 

(i)                 As of the date hereof current public information for the
Company is available (the “Company SEC Reports”), which are all the forms,
reports and documents filed by Company with the SEC from January 1, 2017 to the
date of this Agreement. As of their respective dates, the Company’s SEC Reports
(A) were prepared in accordance and complied in all material respects with the
requirements of the Securities Act or the Exchange Act, as the case may be, and
the rules and regulations of the SEC thereunder applicable to such Company SEC
Reports; and (B) did not at the time they were filed (and if amended or
superseded by a filing prior to the date of this Agreement then on the date of
such filing and as so amended or superseded) contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.

 

(ii)              Each set of financial statements (including, in each case, any
related notes thereto) contained in the Company SEC Reports comply as to form in
all material respects with the published rules and regulations of the SEC with
respect thereto, were prepared in accordance with GAAP applied on a consistent
basis throughout the periods involved (except as may be indicated in the notes
thereto or, in the case of unaudited statements, do not contain footnotes as
permitted by Form 10-Q promulgated under the Exchange Act) and each fairly
presents in all material respects the financial position of Company at the
respective dates thereof and the results of its operations and cash flows for
the periods indicated.

 

(iii)            Since January 1, 2017, the Company and each Subsidiary have
filed all reports, registrations, documents, filings, statements and submissions
together with any required amendments thereto, that it was required to file with
any Governmental Authority (the foregoing, collectively, the “Company Reports”)
and have paid all fees and assessments due and payable in connection therewith.
As of their respective filing dates, the Company Reports complied in all
material respects with all statutes and applicable rules and regulations of the
applicable Governmental Authorities, as the case may be. As of the date of this
Agreement, there are no outstanding comments from any Governmental Authority
with respect to the Company Reports. The Company Reports, including the
documents incorporated by reference in each of them, each contained all of the
information required to be included in it and, when it was filed and as of the
date of each Company Report filed with or furnished to any Governmental
Authority, the Company Reports did not, as of its date or if amended prior to
the date of this Agreement, as of the date of such amendment, contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made in it not misleading.

 

(h)               Compliance with Applicable Laws.

 

(i)                 The Company and each Subsidiary, in the conduct of their
respective businesses, are in compliance with all, and the condition and use of
their respective properties does not violate or infringe any, applicable Laws,
except where the failure to be in compliance with such Laws or any such
violation or infringement would not reasonably be expected to have a Material
Adverse Effect.

 

(ii)              The Company and each Subsidiary are, and have at all times,
conducted themselves in compliance in all material respects with the money
laundering statutes of applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable Governmental Authority (collectively,
the “Money Laundering Laws”) and no Proceeding by or before any court or
Governmental Authority or any arbitrator involving the Company and/or any
Subsidiary with respect to the Money Laundering Laws is pending or, to the
Company’s Knowledge, threatened.

 



8

 

 

(iii)            None of the Company or any of its Subsidiaries, or, to the
Knowledge of the Company, any of their respective directors, officers, agents,
employees or any other persons acting on their behalf (i) has violated the
Foreign Corrupt Practices Act, 15 U.S.C. § 78dd-1 et seq., as amended, (ii) has
made or provided, or caused to be made or provided, directly or indirectly, any
payment or thing of value to a foreign official, foreign political party,
candidate for office or any other person knowing that the person will pay or
offer to pay the foreign official, party or candidate, for the purpose of
influencing a decision, inducing an official to violate their lawful duty,
securing any improper advantage, or inducing a foreign official to use their
influence to affect a governmental decision, (iii) has paid, accepted or
received any unlawful contributions, payments, expenditures or gifts, (iv) has
violated or operated in noncompliance with any export restrictions, money
laundering law, anti-terrorism law or regulation, anti-boycott regulations or
embargo regulations, or (v) is currently subject to any United States sanctions
administered by the Office of Foreign Assets Control of the United States
Treasury Department.

 

(iv)             The Company and each Subsidiary have no knowledge of any facts
and circumstances, and have no reason to believe that any facts or circumstances
exist, that would cause the Bank: (i) to be deemed not to be in satisfactory
compliance with the Community Reinvestment Act of 1977, as amended (the “CRA”),
and the regulations promulgated thereunder or to be assigned a CRA rating by
federal or state banking regulators of lower than “satisfactory”; (ii) to be
deemed to be operating in violation, in any material respect, of the Bank
Secrecy Act of 1970 (or otherwise known as the “Currency and Foreign
Transactions Reporting Act”), the USA Patriot Act (or otherwise known as
“Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001”), any order issued with respect to
anti-money laundering by OFAC or any other anti-money laundering statute, rule
or regulation; or (iii) to be deemed not to be in satisfactory compliance, in
any material respect, with all applicable privacy of customer information
requirements contained in any federal and state privacy Laws as well as the
provisions of all information security programs adopted by the Bank.

 

(v)               The Company and each Subsidiary have all permits, licenses,
franchises, authorizations, orders, and approvals of, and have made all filings,
applications, and registrations with, Governmental Authorities that are required
in order to permit each such entity to own or lease its properties and assets
and to carry on its business as presently conducted and that are material to the
business of the Company or such Subsidiary (the “Permits”); and all such Permits
are in full force and effect, and all such filings, applications and
registrations are current, and, to the Company’s Knowledge, no suspension or
cancellation of any of them is threatened.

 

(i)                 Regulatory Matters. Neither the Company nor any Subsidiary
is subject to any cease-and-desist or other similar order or enforcement action
issued by, or is a party to any written agreement, consent agreement or
memorandum of understanding with, or is a party to any commitment letter or
similar undertaking to, or is subject to any capital directive by, or has
adopted any board resolutions at the request of, any Governmental Authority that
currently restricts the conduct of its business or that relates to its capital
adequacy, its liquidity and funding policies and practices, its ability to pay
dividends, its credit, risk management or compliance policies, its internal
controls, its management, or its operations or business (each item in this
sentence, a “Regulatory Agreement”), nor has the Company or any Subsidiary been
advised that any Governmental Authority is considering issuing, initiating,
ordering, or requesting any such Regulatory Agreement. As of December 31, 2018,
the Bank met or exceeded the standards necessary to be considered “well
capitalized” under the FDIC’s regulatory framework for prompt corrective action,
and to the Knowledge of the Company continues to meet or exceed such standards
as of the date hereof.

 



9

 

 

 

(j)                 Common Control. The Company is not and, to the Company’s and
Bank’s Knowledge after giving effect to the offering and sale of the Purchased
Shares and assuming the accuracy of the representations and warranties of
Purchaser in this Agreement, will not be under the control (as defined in the
BHC Act and the Federal Reserve’s Regulation Y (12 CFR Part 225) (“BHC Act
Control”) of any company (as defined in the BHC Act and the Federal Reserve’s
Regulation Y). The Company is not in BHC Act Control of any federally insured
depository institution other than the Bank. The Bank is not under the BHC Act
Control of any company (as defined in the BHC Act and the Federal Reserve’s
Regulation Y) other than Company. Other than the Company’s ownership of the
Bank, neither the Company nor the Bank controls, in the aggregate, more than
five percent of the outstanding voting class, directly or indirectly, of any
federally insured depository institution. The Bank is not subject to the
liability of any commonly controlled depository institution pursuant to Section
5(e) of the Federal Deposit Insurance Act (12 U.S.C. § 1815(e)).

 

(k)               Investment Company. The Company is not an “investment company”
as defined under the Investment Company Act of 1940, as amended, and the Company
does not sponsor any Person that is such an investment company.

 

(l)                 Transactions With Affiliates and Employees. Except as
disclosed on the Company SEC Reports, none of the officers or directors of the
Company and, to the Company’s Knowledge, none of the employees of the Company,
is presently a party to any transaction with the Company or to a presently
contemplated transaction (other than for services as employees, officers and
directors or loans made in compliance with Federal Reserve Regulation O in the
ordinary course of the Bank’s business) that would be required to be disclosed
pursuant to Item 404 of Regulation S-K promulgated under the Securities Act.

 

(m)             Registration Statement. The sale of the Shares is being made
pursuant to a currently effective shelf registration statement on Form S-3,
which includes the Shares registered thereunder (Registration Number
333-219617), which Registration Statement has been declared effective in
accordance with the Securities Act by the SEC. The Company has filed a
prospectus supplement to the Registration Statement covering the sale of the
Shares (the “Prospectus Supplement”) in accordance with applicable Law and the
terms of this Agreement. The Registration Statement and Prospectus Supplement
are true and correct in all material respects and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading.

 

(n)               Application of Takeover Protections; Rights Agreements. The
Company has not adopted any stockholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of Common Stock or a change in
control of the Company.

 



10

 

 

(o)               Listing and Maintenance Requirements. The Company is in
compliance in all material respects with the listing and maintenance
requirements for continued quotation of the Common Stock on the NASDAQ. After
issuance of the Purchased Shares to Purchaser and after the Company makes the
Post-Closing Filings, the Purchased Shares will be listed on the NASDAQ.

 

(p)               Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company (or any Subsidiary) and
an unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in the Company Reports and is not so disclosed.

 

(q)               Nonperforming Assets. The Company believes that the amount of
reserves and allowances for loan and lease losses and other nonperforming assets
established on the Company’s financial statements is adequate under all of the
facts and circumstances Known to the Company.

 

(r)                No Brokers. The Company has not employed any broker or finder
or incurred any liability for any financial advisory fees, brokerage fees,
commissions or finder’s fees, and no broker or finder has acted directly or
indirectly for the Company in connection with this Agreement, the other
Transaction Documents or the transactions contemplated herein and therein.

 

(s)                No Misleading Statements. The representations and warranties
of the Company and the Bank contained in this Agreement, and the disclosures set
forth in the Exhibits and Schedules hereto and the other Transaction Documents
do not include any untrue statement of a material fact or omit to state any
material fact necessary to make any statements made, in light of the
circumstances under which they were made, not misleading.

 

3.2              Representations and Warranties of the Purchaser.

 

Purchaser hereby represents and warrants as of the Closing Date to the Company
and the Bank as follows:

 

(a)               Organization; Authority. Purchaser is duly organized, validly
existing, and in good standing under the Laws of the jurisdiction of the State
of Delaware with the requisite limited partnership power and authority to enter
into and to consummate the transactions contemplated by this Agreement and the
other Transaction Documents and otherwise to carry out its obligations hereunder
and thereunder. The execution, delivery, and performance by Purchaser of the
Transaction Documents to which it is a party and the transactions contemplated
by this Agreement and the other Transaction Documents have been duly authorized
by all necessary action on the part of Purchaser. Each of the Transaction
Documents to which it is a party has been duly executed by Purchaser, and when
delivered by Purchaser in accordance with the terms hereof and thereof, will
constitute the valid and legally binding obligation of Purchaser, enforceable
against it in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application.

 



11

 

 

(b)               No Conflicts. The execution, delivery, and performance by
Purchaser of this Agreement and the other Transaction Documents and the
consummation by Purchaser of the transactions contemplated hereby and thereby
will not (i) result in a violation of the Organizational Documents of Purchaser,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture, or instrument to which Purchaser is a party, or (iii)
result in a violation of any Law, order, judgment, or decree applicable to
Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights, or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of Purchaser to perform its obligations hereunder.

 

(c)               Brokers and Finders. Neither Purchaser, nor its Affiliates nor
any of their respective officers or directors has employed any broker or finder
or incurred any liability for any financial advisory fees, brokerage fees,
commissions or finder’s fees, and no broker or finder has acted directly or
indirectly for Purchaser in connection with this Agreement or the transactions
contemplated hereby.

 

(d)               Independent Investment Decision. Purchaser has independently
evaluated the merits of its decision to purchase Shares pursuant to the
Transaction Documents, and Purchaser confirms that it has not relied on the
advice of the Company (or any of its agents, counsel, or Affiliates) in making
such decision; provided that the foregoing shall in no way limit Purchaser’s
right to rely on the truth, accuracy and completeness of the representations and
warranties of the Company and the Bank made herein.

 

Article IV
OTHER AGREEMENTS OF THE PARTIES

 

4.1              Further Assurances.

 

Each party shall use its commercially reasonable efforts to do and perform, or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as any other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

4.2              Effective Registration Statement.

 

The Company covenants that the sale of the Shares is being made pursuant to a
currently effective shelf registration statement on Form S-3, which includes the
Common Stock registered thereunder (Registration Number 333-219617), which
Registration Statement has been declared effective in accordance with the
Securities Act by the SEC. The Company has filed the Prospectus Supplement to
the Registration Statement covering the sale of the Shares in accordance with
applicable Law and the terms of the Agreement.

 

4.3              Schedule 13G; NASDAQ Listing and Blue Sky.

 

Purchaser agrees to timely file Schedule 13G with respect to the Purchased
Shares as required under applicable Law. The Company shall make all filings and
reports relating to the offer and sale of the Shares required (i) to ensure
that, upon issuance of the Purchased Shares, such Shares are listed on NASDAQ,
and (ii) under applicable securities or blue sky laws of the states of the
United States following the Closing Date (collectively, the “Post-Closing
Filings”).

 



12

 

 

4.4              Public Announcement.

 

The parties shall discuss any required public disclosure of this Agreement and
the transactions contemplated hereby with each other in good faith prior to the
making of such public announcement or other disclosure.

 

Article V
INDEMNIFICATION

 

5.1              Indemnification Obligations.

 

(a)               Indemnification by the Company. The Company will indemnify and
hold Purchaser and its directors, officers, stockholders, members, partners,
employees, agents and investment advisors (and any other Person with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) (each, a “Purchaser Party”) harmless from
any and all losses, liabilities, obligations, claims, contingencies, damages,
costs and expenses, including all judgments, amounts paid in settlements, court
costs and reasonable attorneys’ fees and costs of investigation (collectively,
“Losses”, provided, however, that Losses shall not include punitive, special or
consequential damages , except to the extent of any out-of-pocket Losses
actually incurred by any such Purchaser Party as a result of a third party
Proceeding) that any such Purchaser Party actually incurs (1)(A) as a result of
or in connection with the inaccuracy or breach of any representation or warranty
made by the Company in this Agreement or any certificate or other Transaction
Document delivered pursuant hereto (without giving effect to any limitations or
qualification as to “materiality” or Material Adverse Effect set forth in any
such representation or warranty) or (B) as a result of or in connection with any
breach or failure by the Company to perform any of their covenants or agreements
contained in this Agreement; and (2) as a result or in connection with any
Proceeding which involves Purchaser or is otherwise instituted against Purchaser
in any capacity, by any stockholder of the Company or any other Person, relating
to this Agreement (including the matters set forth on Schedule 5.1(a)) or the
other Transaction Documents or the transactions contemplated hereby or thereby.

 

(b)               Indemnification by Purchaser. Purchaser will indemnify and
hold the Company and the Bank and their respective directors, officers,
stockholders, members, partners, employees, agents and investment advisors (and
any other Person with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title) (each, a
“Company Party”) harmless from any and all Losses that any such Company Party
actually incurs (x) as a result of or in connection with the inaccuracy or
breach of any representation or warranty made by Purchaser in this Agreement or
any certificate or other Transaction Document delivered pursuant hereto (without
giving effect to any limitations or qualification as to “materiality” or similar
qualification set forth in any such representation or warranty) or (y) as a
result of or in connection with any breach or failure by Purchaser to perform
any of its covenants or agreements contained in this Agreement.

 



13

 

 

5.2              Conduct of Indemnification Proceedings.

 

Promptly after receipt by any Indemnified Party of notice of any demand, claim
or circumstances which would or might give rise to a claim or the commencement
of any Action in respect of which indemnity may be sought pursuant to Section
5.1, such Indemnified Party shall promptly notify the Indemnifying Party in
writing and the Indemnifying Party shall assume the defense thereof, including
the employment of counsel reasonably satisfactory to such Indemnified Party, and
shall assume the payment of all fees and expenses; provided, however, that the
failure of any Indemnified Party so to notify the Indemnifying Party shall not
relieve the Indemnifying Party of its obligations hereunder except to the extent
that such Indemnifying Party is materially and adversely prejudiced by such
failure to notify. In any such proceeding, any Indemnified Party shall have the
right to retain its own counsel, but the fees and expenses of such counsel shall
be at the expense of such Indemnified Party unless: (i) the Indemnifying Party
shall have failed promptly to assume the defense of such proceeding; or (ii) in
the reasonable judgment of counsel to such Indemnified Party, representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them. The Indemnifying Party shall not be
liable for any settlement of any proceeding effected without its written
consent, which consent shall not be unreasonably withheld, delayed or
conditioned. Without the prior written consent of the Indemnified Party, the
Indemnifying Party shall not effect any settlement of any pending or threatened
Action in respect of which any Indemnified Party is or could have been a party
and indemnity could have been sought hereunder by such Indemnified Party, unless
(1) such settlement or judgment does not involve any finding or admission of any
violation of Law or admission of any wrongdoing by such Indemnified Party and
(2) such judgment or settlement includes an unconditional release of such
Indemnified Party from all liability arising out of such Action.

 

5.3              Limitations.

 

(a)               Indemnification Threshold. Except as provided otherwise in
Section 5.3(c), the Company will not be required to indemnify a Purchaser Party
for Losses that otherwise are indemnifiable under Section 5.1(a) until the total
of all Losses under Section 5.1(a) incurred by the Purchaser Parties exceeds
$100,000, and after which and subject to Section 5.1(b), the Company shall be
obligated for all of the Purchaser Parties’ Losses for which the Purchaser
Parties are otherwise entitled to indemnification under Section 5.1(a).

 

(b)               Maximum. Except as provided otherwise in Section 5.3(c), the
maximum aggregate liability of the Company for all Losses under Section 5.1(a)
is the Aggregate Purchase Price.

 

(c)               Exception. The provisions of Section 5.3(a) and 5.3(b) do not
apply to indemnification claims arising from, related to, or involving fraud by
the Company.

 



14

 

 

(d)               Jointly Indemnifiable Claims. Given that a Purchaser Party may
be entitled to indemnification (a “Jointly Indemnifiable Investor Claim”) from
both the Company, pursuant to this Agreement, and from any other Person, whether
pursuant to applicable Law, any indemnification agreement, the organizational
documents of such Person or otherwise (the “Indemnitee-Related Investor
Entities”), the Company acknowledges and agrees that the Company shall be fully
and primarily responsible for the payment to the Purchaser Party in respect of
indemnification in connection with any such Jointly Indemnifiable Investor
Claim, pursuant to and in accordance with the terms of this Agreement,
irrespective of any right of recovery the Purchaser Party may have from the
Indemnitee-Related Investor Entities. Under no circumstance shall the Company be
entitled to any right of subrogation or contribution by the Indemnitee-Related
Investor Entities and no right of recovery the Purchaser Party may have from the
Indemnitee-Related Investor Entities shall reduce or otherwise alter the rights
of the Purchaser Party or the obligations of the Company hereunder. In the event
that any of the Indemnitee-Related Investor Entities shall make any payment to
the Purchaser Party in respect of indemnification with respect to any Jointly
Indemnifiable Investor Claim, the Indemnitee-Related Investor Entity making such
payment shall be subrogated to the extent of such payment to all of the rights
of recovery of the Purchaser Party against the Company, and the Purchaser Party
shall execute all papers reasonably required and shall do all things that may be
reasonably necessary to secure such rights, including the execution of such
documents as may be necessary to enable the Indemnitee-Related Investor Entities
effectively to bring suit to enforce such rights.

 

5.4              Survival.

 

The representations and warranties of the parties contained in this Agreement or
any certificate or instrument delivered pursuant hereto shall survive until the
first anniversary of the Closing Date. Each of the covenants of the parties
shall survive the execution and delivery of this Agreement and the Closing until
the earlier of (a) performance of such covenant, (b) the terms set forth
therein, and (c) the applicable statute of limitations.

 

Article VI
MISCELLANEOUS

 

6.1              Fees and Expenses.

 

Other than as set forth in the Transaction Documents, the parties hereto shall
be responsible for the payment of all expenses incurred by them in connection
with the preparation and negotiation of the Transaction Documents and the
consummation of the transactions contemplated hereby. Purchaser shall pay all
stamp taxes and other taxes and duties levied in connection with the sale and
issuance of the Purchased Shares to Purchaser.

 

6.2              Entire Agreement.

 

The Transaction Documents, together with the Exhibits and Schedules thereto,
contain the entire understanding of the parties with respect to the subject
matter hereof and supersede all prior agreements, understandings, discussions,
and representations, oral or written, with respect to such matters, which the
parties acknowledge have been merged into such documents, exhibits, and
schedules.

 



15

 

 

6.3              Notices.

 

Any and all notices or other communications or deliveries required or permitted
to be provided hereunder shall be in writing and shall be deemed given and
effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile or e-mail (provided the sender receives
a confirmation of successful facsimile transmission or e-mail notification or
confirmation of receipt of an e-mail transmission) at the facsimile number or
e-mail address specified in this Section 6.3 prior to 5:00 p.m., Eastern Time,
on a Business Day, (b) the next Business Day after the date of transmission, if
such notice or communication is delivered via facsimile or e-mail at the
facsimile number or e-mail address specified in this Section 6.3 on a day that
is not a Business Day or later than 5:00 p.m., Eastern Time, on any Business
Day, (c) if sent by U.S. nationally recognized overnight courier service with
next day delivery specified (receipt requested), the Business Day following
delivery to such courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as follows:

 

  If to the Company:  BCB Bancorp, Inc.
104-110 Avenue C
Bayonne, NJ 07002
Attention: Michael Lesler, Executive Vice President and Chief Operating Officer
Email: mlesler@bankwithbcb.com          with a copy to:  Holland & Knight LLP
31 W. 52nd Street
New York, NY 10019
Attention: Paul M. Aguggia
E-mail: paul.aguggia@hklaw.com          If to Purchaser:  To the address set
forth under Purchaser’s name on the signature page hereof;

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

6.4              Amendments; Waivers.

 

No amendment or waiver of any provision of this Agreement will be effective with
respect to any party unless made in writing and signed by a duly authorized
representative of such party. No waiver of any default with respect to any
provision, condition, or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition, or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

6.5              Construction; Interpretation.

 

The headings herein are for convenience only, do not constitute a part of this
Agreement, and shall not be deemed to limit or affect any of the provisions
hereof. The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party. This Agreement shall be
construed as if drafted jointly by the parties, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement or any of the Transaction Documents. Any
reference to any Law will be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise. The word
“include,” “includes,” and “including” means “including without limitation”; the
word “or” means “and/or”; and the word “any” means “any or all.” When a
reference is made in this Agreement to a Section or Schedule, such reference
shall be to the Section or Schedule to this Agreement unless otherwise
specifically indicated. The words “hereof”, “herein” and “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. Whenever any action
must be taken hereunder on or by a day that is not a Business Day, then such
action may be validly taken on or by the next day that is a Business Day.

 



16

 

 

6.6              Successors and Assigns.

 

The provisions of this Agreement shall inure to the benefit of and be binding
upon the parties and their successors and permitted assigns. This Agreement, or
any rights or obligations hereunder, may not be assigned by Purchaser, on the
one hand, or by the Company and the Bank, on the other hand, without the prior
written consent of the other party(ies).

 

6.7              No Third-Party Beneficiaries.

 

This Agreement is intended for the benefit of the parties hereto, their
respective successors and permitted assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person; provided that each of
the Purchaser Parties with respect to Section 5.1(a), and the Indemnitee-Related
Investor Entities with respect to Section 5.3(d), shall be third-party
beneficiaries of such Sections, entitled to enforce such Sections against the
Company as though each such Purchaser Party or Indemnitee-Related Investor
Entity were a party to this Agreement with respect to such Sections.

 

6.8              Governing Law.

 

All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof that would cause the laws of another
jurisdiction to apply. Each party agrees that all Proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective Affiliates, employees or agents) shall be
commenced on an exclusive basis in the New York Courts. Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any such New York Court, or that such
Proceeding has been commenced in an improper or inconvenient forum. Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law.

 



17

 

 

6.9              Waiver of Jury Trial.

 

EACH PARTY VOLUNTARILY, INTENTIONALLY, IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION BASED
ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH, OR RELATING TO THIS AGREEMENT
OR ANY OTHER TRANSACTION DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PERSON OR PARTY AND
RELATED TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT; THIS IRREVOCABLE
WAIVER OF THE RIGHT TO A JURY TRIAL BEING A MATERIAL INDUCEMENT FOR THE PARTIES
TO ENTER INTO THIS AGREEMENT.

 

6.10          Counterparts.

 

This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that the parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission, by DocuSign, or by e-mail delivery of a “.pdf” format data file,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile signature page or DocuSign were an original
thereof.

 

6.11          Severability.

 

If any provision of this Agreement is held to be invalid or unenforceable in any
respect, the validity and enforceability of the remaining terms and provisions
of this Agreement shall not in any way be affected or impaired thereby and the
parties will attempt to agree upon a valid and enforceable provision that is a
reasonable substitute therefor, and upon so agreeing, shall incorporate such
substitute provision in this Agreement.

 

6.12          Replacement of Shares.

 

If any certificate or instrument evidencing any Purchased Shares is mutilated,
lost, stolen, or destroyed, the Company shall issue or cause to be issued in
exchange and substitution for and upon cancellation thereof, or in lieu of and
substitution therefor, a new certificate or instrument, but only upon receipt of
evidence reasonably satisfactory to the Company and the Transfer Agent of such
loss, theft, or destruction and the execution by the holder thereof of a
customary lost certificate affidavit of that fact and an agreement to indemnify
and hold harmless the Company, the Bank and the Transfer Agent for any losses in
connection therewith. The applicants for a new certificate or instrument under
such circumstances shall also pay any reasonable third-party costs associated
with the issuance of such replacement Shares. If a replacement certificate or
instrument evidencing any Shares is requested due to a mutilation thereof, the
Company may require delivery of such mutilated certificate or instrument as a
condition precedent to any issuance of a replacement.

 



18

 

 

6.13          Remedies.

 

In addition to being entitled to exercise all rights provided herein or granted
by law, including recovery of damages, Purchaser and the Company will be
entitled to seek specific performance under this Agreement and the other
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate. No party seeking an injunction or injunctions to prevent
breaches of this Agreement or to enforce specifically the terms and provisions
of this Agreement shall be required to provide any bond or other security in
connection therewith.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



19

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first indicated above.

 

  BCB BANCORP, INC.       By: /s/ Thomas M. Coughlin                      Name:
Thomas M. Coughlin     Title: President and Chief Executive Officer         BCB
COMMUNITY BANK       By: /s/ Thomas M. Coughlin     Name: Thomas M. Coughlin    
Title: President and Chief Executive Officer

 

[Signature Page to Stock Purchase Agreement]

 





 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first indicated above.

 

  Purchaser       MFP PARTNERS, L.P.       By: /s/ Timothy E.
Ladin                                 Name: Timothy E. Ladin     Title: General
Counsel and Vice President       Number of Shares Purchased at Closing:      
Common Stock: 1,020,408       Tax ID No: 22-3608482       Address for Notice:  
    c/o MFP Investors LLC       909 Third Avenue, 33rd Fl.       New York, NY
10022       Telephone: (212) 752-7280       Email: notices@mfpllc.com      
Attention: Timothy E. Ladin, General Counsel

 

[Signature Page to Stock Purchase Agreement]

 





